By the Court.
The District Court most certainly) did wrong, in directing the jury, that the evidence was sufficient to maintain the issue.
was a the jury, and ought to have been left with them, without any such declaration, or. direction, unless the Court, (by a demurrer to the evidence having been filed,) had been compelled to decide upon it.
But the Court mistook even upon the point which they improperly undertook to determine, for there appears no proof whatever of the purchase of the sloop, by the appellants. The bill of exceptions states an offer of 1100/. by the appellant—a demand by the appellee of 1200/.—-but no agreement as to the price, There is no proof of any contract, but such as is de rived from the appellee himself.
The judgment must be reversed, and a new trial awarded.(1)

 Bogle & Co. v. Sullivant, 1 Call. 561. Martin et al. v. Stover, 2 Call. 514. Austin v. Richardson, 3 Call. 206. Whiteacre v. M'Ilhaney, 4 Munf. 312. Hollingsworth v. Dunbar, 5 Munf. 199. Preston v. Bowen, 6 Munf. 277.